GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge,
concurring in part and dissenting in part.
The proceeding conducted in this case resulted in a settlement and a court decree. It resembled both settlement negotiations and a bench trial. While I join the majority in holding that the negotiations which led to the settlement of this case could properly be conducted in camera, I do not agree that the record can appropriately continue to be sealed after a settlement has been effected. I recognize that the view expressed above might impede some settlements, but I cannot reconcile complete suppression of this record with the First Amendment which our forefathers placed as the first condition for the founding of our nation.